Citation Nr: 0938592	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left calf muscle 
disability. 



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk










INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 2001 to August 2006.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2006 
rating decision of the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran's claims file is now in the jurisdiction of the 
St. Petersburg, Florida RO. 


FINDING OF FACT

The evidence reasonably establishes that the Veteran has left 
peroneal muscle strain that was incurred in service. 


CONCLUSION OF LAW

Service connection for left peroneal muscle strain is 
warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the benefit sought 
is being granted, there is no reason to belabor the impact of 
the VCAA on this matter; any notice defect or duty to assist 
failure is harmless.  



B. Factual Background 

The Veteran claims he has a left calf muscle disability that 
had its onset when he was in boot camp in 2002.

The Veteran's service treatment records (STRs) show that in a 
report of medical history in April 2006 he indicated he had 
swelling in the calf area (right or left unspecified).  In a 
Report of Medical Assessment that same month, it was noted 
that he intended to seek VA benefits for "calf muscle" 
disability.  

On examination by a private specialist in general medicine on 
behalf of VA, in May 2006 (while still on active duty) the 
Veteran complained of left calf muscle pain.  He related that 
he had had localized pain in the left calf muscle since March 
2002.  He had not sought any treatment for this complaint.  
The examiner opined that there was no pathology to render a 
diagnosis regarding the left calf.  Specifically, he opined 
there were "no neurological findings or physical 
abnormalities of the lower leg and the calf area to render a 
diagnosis." 

September 2007 VA outpatient treatment records show that the 
Veteran sought treatment for left leg pain.  Findings 
included discomfort on deep pressure over the antero-medial 
mid-distal tibia greater than postero-lateral calf.  The 
assessment by the treatment-provider (an orthopedic surgeon) 
was  left exertional calf pain possible occult compartment 
syndrome.  The Veteran was instructed to refrain from 
athletics, and to take maximum strength Motrin for relief.  
In December 2007 the Veteran was seen by the same VA 
provider.  The findings of discomfort in the left calf area 
were again noted.  The diagnosis was left peroneal muscle 
pain/strain.  The Veteran was given a new prescription for 
maximum strength Motrin, and instructed to limit weight-
bearing (wearing hi-top lace military boots).  

C.  Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder may be service connected if the evidence of record 
shows that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter. 38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The record shows that the Veteran has a left calf disability, 
i.e., peroneal muscle strain.  While examination by a private 
physician on behalf of VA (notably by a general medicine 
specialist while the Veteran was still in service) resulted 
in that provider's opinion that there was no pathology to 
render a diagnosis of a left calf disability, the Board finds 
more probative and persuasive the December 2008 opinion (in 
the form of a diagnosis) by a VA provider indicating the 
Veteran has a left peroneal muscle strain.  That provider is 
an orthopedic surgeon (with special expertise in the medical 
field involved), and he makes clinical findings (discomfort 
on palpation) that support the diagnosis.  By indicating that 
MRI may be necessary in the future, the VA treatment-provider 
also suggests that the normal X-ray findings are not 
conclusive evidence of non-disability.  Notably, the VA 
provider's findings/opinion are made in a clinical setting 
over a couple of visits; presumably the Veteran would not be 
receiving treatment (including medication prescriptions) for 
a left calf disability if he did do not have such disability.  

The Veteran's left calf complaints began in service/were 
noted therein, and have persisted since, establishing onset 
in service, and continuity of symptomatology.  In light of 
the foregoing, the Board finds that all the requirements for 
establishing service connection are met; service connection 
for left peroneal muscle strain is warranted.   


ORDER

Service connection for left peroneal muscle strain is 
granted. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


